Citation Nr: 9902549	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
lumbosacral strain including spondylolisthesis currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978 and from January 1979 to May 1985.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which denied a rating in excess of 10 
percent for lumbosacral strain.  The veteran appealed the 
decision to the Board which remanded the case to the RO in 
March 1997 for further development.  After completion of the 
requested development to the extent possible and continued 
denial of the veterans claim the RO returned the case to the 
Board for further appellate review.

The ROs January 1995 rating decision also denied entitlement 
to service connection for the veterans spondylolisthesis on 
the ground that it was caused by a post-service back injury.  
However, the Board notes that the veterans service medical 
records disclose that he was diagnosed with spondylolisthesis 
at least twice in service.  Therefore, because the report on 
the veterans induction physical discloses no pre-service 
evidence of this disorder, the Board has restyled the issue 
on appeal to include service-connected spondylolisthesis.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
this appeal has been obtained.

2.  Symptomatology associated with the veterans back 
disability is productive of moderate limitation of motion of 
the lumbar spine.

3.  The veterans back disability is not shown to be 
characterized by or productive of intervertebral disc 
syndrome, ankylosis or vertebral fracture.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for residuals of 
lumbosacral sprain including spondylolisthesis have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  An 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Accordingly, the Board finds that the veterans 
claim for an increased rating based upon an alleged increase 
in the severity of his service-connected disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  Once a 
claimant presents a well-grounded claim the VA has a duty to 
assist the claimant in developing facts which are pertinent 
to the claim.  Id.  The Board finds that all relevant facts 
have been properly developed, and that all evidence necessary 
for equitable resolution of the issue on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VAs Schedule for Rating Disabilities 
(rating schedule) to the veterans current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  The 
Board reviews the extent to which a service-connected 
disability adversely affects the veterans ability to 
function under the conditions of ordinary daily life.  The 
Board then assigns a rating which, as far as practicable, is 
based upon the extent to which the current disability impairs 
the veterans earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  If two evaluations are potentially 
applicable the higher evaluation will be assigned if the 
disability appears to approximate more closely the criteria 
required for that rating.  Otherwise, the Board will assign 
the lower rating.  38 C.F.R. § 4.7.  A disability may require 
reratings in accordance with changes in a veterans 
condition.  It is therefore essential to consider a 
disability in the context of the entire recorded history when 
determining the level of current impairment.  38 C.F.R. 
§ 4.1.  Nevertheless, the current level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  When a veteran is rated under a 
code provision that contemplates limitation of motion, the VA 
may consider granting a higher rating upon a showing that the 
veteran has additional functional loss due to pain or 
weakness.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

The veteran was first granted service connection for chronic 
lumbosacral strain evaluated at 10 percent by a rating 
decision in August 1985.  With the exception of a short 
period in 1989, that rating has remained in effect ever 
since.  In January 1995 the RO continued the 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295 pertaining to lumbosacral strain.

Medical record evidence associated with the claims files 
discloses that during and after his period of active service 
the veteran reported low back pain and was diagnosed with low 
back disabilities.  In September 1982 and June 1984 he was 
diagnosed with spondylolisthesis.  In October 1982, June 1984 
and December 1984 he was diagnosed with chronic low back 
pain.  Following service he underwent VA examinations in June 
1985 and October 1988 during which he was diagnosed with 
chronic lumbosacral strain and low back pain.

Upon a VA examination in November 1994 the veteran was 
diagnosed with first degree spondylolisthesis with respect to 
L5 and S1.  The examiner also noted that the veteran walked 
with a slight list to the left but demonstrated no objective 
findings of fixed deformities.  The examiner further noted 
the veterans tight back muscles and a range of lumbar spine 
motion as follows: forward flexion 30 degrees; backward 
extension 20 degrees; left and right lateral flexion 30 
degrees; left rotation 10 degrees; and right rotation 15 
degrees.  The examiner noted the veterans slow execution of 
range of motion exercises and his complaints of low back 
pain.

A VA hospital discharge summary discloses that the veteran 
sought treatment for low back pain in April 1996 after 
receiving apparently unsuccessful epidural injections for low 
back pain.  However, upon a physical examination the treating 
physician noted that the veterans expressions of discomfort 
seemed excessive and disproportionate to the objective 
findings.

VA treatment records from February and March 1997 disclose 
objective findings including the following: marked 
limitation of range of motion in all planes, specifically, an 
inability to move more than 10 degrees from vertical or 
laterally; an inability to heel and toe walk, difficulty 
rising from a seated position; guarded movement; inability to 
raise left leg on request and push against resistance; and 
inability to perform heel to shin or heel to toe exercises.

Upon a VA examination in May 1997, the examiner noted 
objective findings of intact back musculature and no evidence 
of spasms or pain, and speculated that several post-service 
accidents and incidents had aggravated the veterans service-
connected lower back disorder.  The examiner diagnosed the 
veteran with spondylolysis of L5-S1 but neither diagnosed the 
veteran with spondylolisthesis nor commented on prior 
diagnoses of this disorder.  The examiner noted moderate 
limitation of motion of the veterans lumbar spine, as 
follows: forward flexion 60 degrees; backward extension 0 
degrees; left lateral flexion 20 degrees; right lateral 
flexion 20 degrees; left rotation 45 degrees; and right 
rotation 45 degrees.

The RO evaluated the veterans lumbosacral strain as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, which is applicable only to lumbosacral strain.  
However, because the Board finds that the veteran is also 
entitled to service-connection for spondylolisthesis, the 
veterans low back disability is more appropriately evaluated 
under a diagnostic code better matched both to his service-
connected disabilities and to his proven symptomatology.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation; moderate limitation warrants a 20 percent 
evaluation; and a 40 percent evaluation requires severe 
limitation.

In the Boards judgment the medical evidence of the 
limitation of range of motion of the veterans lumbar spine 
indicates that his back disability is more severe than 
contemplated or represented by the currently assigned 10 
percent evaluation.  The November 1994 and February, March 
and May 1997 VA measurements of his range of lumbar motion 
described above all indicated at least moderate limitation.  
Therefore, the Board finds that a 20 percent rating is 
appropriate under Diagnostic Code 5292.

The Board acknowledges the veterans repeated complaints of 
lower back pain.  The record is replete with documentation of 
the veterans repeated reports of low back discomfort and of 
his efforts through the years to seek relief from the VA and 
private medical care and from chiropractic treatment.  
However, the extent of the veterans objectively verified 
pain is in some doubt.  As noted above, the record documents 
at least two instances in which VA examiners found no 
objective evidence of pain arising from the veterans 
service-connected disabilities or found his reports of pain 
to be exaggerated.  In addition, although the January 1995 
statement from the veterans employer described the veterans 
on-the-job activities to relieve apparent back pain, the 
statement does not suggest that the pain adversely affected 
the veterans work performance.  Therefore, the Board finds 
that the 20 percent evaluation assigned by this decision 
contemplates any additional functional impairment caused by 
pain pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. at 206-207.

Higher evaluations are provided under Diagnostic Code 5285 
for residuals of a vertebral fracture, under Diagnostic Codes 
5286 and 5289 for ankylosis or under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome.  However, an 
evaluation in excess of 10 percent for the veterans 
disability is not warranted under these provisions because 
the veterans service-connected disability has not been 
characterized as a vertebral fracture or disc disease nor has 
his back been shown to be ankylosed.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In the instant case, however, there has been 
no assertion or showing that the veterans back disability 
has caused marked interference with employment, necessitated 
frequent periods of hospitalization or otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 20 percent evaluation for residuals of 
lumbosacral strain including spondylolisthesis is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
